Citation Nr: 1703189	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left eye disorder.

2.  Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In August 2016, the Veteran testified at a Board hearing by videoconference.

The Board notes that the RO reopened and denied on the merits the claim for service connection for a left eye disorder in the April 2013 statement of the case.  However, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claim before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis ends, and what the RO may have determined is irrelevant.

During the Board hearing, the Veteran raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of eye surgery.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  In that regard, as the claim was previously denied in a March 2015 rating decision, the issue is one of new and material evidence.



FINDINGS OF FACT

1.  A March 1982 rating decision denied a claim for service connection for a left eye disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2.  New evidence raising a reasonable possibility of substantiating the claim for service connection for a left eye disorder has not been received.

3.  A right eye disorder clearly and unmistakably existed prior to active service and clearly and unmistakably was not aggravated by active service.


CONCLUSIONS OF LAW

1.  The March 1982 rating decision that denied a claim for service connection for a left eye disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim for service connection for a left eye disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for a right eye disorder are not met.  38 U.S.C.A. §§ 1131, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim to reopen, VA must notify a claimant of the information and evidence necessary to reopen the claim and establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy that requirement, VA is required to look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what information and evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in March 2010.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

Although an examination or opinion was not obtained in connection with the claim for service connection for a right eye disorder, the Board finds that VA was not under an obligation to provide one, as such is not necessary to make a decision on the claim, for the reasons discussed below. 

In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016). 

In this case, the service treatment records show that the Veteran had surgery for esotropia of the right eye prior to service, underwent surgery for the other eye during service, and had no right eye problems for over two decades after service.  The Veteran himself has testified that he had no problems with the right eye until 2004 or 2005.  Moreover, the Veteran's most recent arguments tend to support a claim for compensation under 38 U.S.C.A. § 1151 rather than a claim for service connection.  Given the above, there is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim for service connection.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a left eye disorder was originally denied in a March 1982 rating decision.  The claim was denied because there was no evidence of aggravation of the preexisting left eye disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2016).  Thus, the decision became final.  

The pertinent evidence received since the March 1982 denial includes private medical records indicating that the Veteran developed esotropia of the left eye in 2006 and the Veteran's testimony indicating that he had no problems with his eye until 2005.  While the medical records are new and show that the Veteran currently has a left eye disorder, they date the onset of symptoms to 2006, many years after service, and do not indicate aggravation of the preexisting left eye disorder or any other link between the current left eye disorder and service.  Therefore, while new, the evidence is not material.  The Veteran's testimony of having no problems with his left eye until 2005 does not tend to show that his preexisting left eye disorder was aggravated by service or the current left eye disorder is related to service.  Thus, while it is new, it is not material.  

In sum, while there is evidence of a current left eye disorder, there is no evidence that it represents an aggravation of the preexisting left eye disorder by service, or that it had its onset in service or is otherwise related to service.  Therefore, the new evidence, even when considered credible for the purpose of determining whether it is material, does not create a reasonable possibility of substantiating the claim and therefore the new evidence is not material.

The Board concludes that new and material evidence has not been received to reopen the claim for service connection for a left eye disorder.  Thus, the claim remains denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The presumption of soundness provides that a Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016).

In this case, the Veteran initially filed a claim for service connection for a right eye injury that occurred in service in 1982.  He later indicated that he has residuals of a 1981 eye surgery while stationed in Germany.  Most recently, he has asserted that he has eye problems due to post-service surgeries.

Service treatment records show that the Veteran had 20/40 vision in the right eye at the July 1980 enlistment examination.  Due to the refraction found on examination, he was scheduled for an eye consult later that month that found esotropia of the left eye and astigmatism in both eyes.  Then, a June 1981 record notes a history of a strabismus (esotropia) operation of the right eye in childhood and complaints of progressive pain and pressure in the right eye for the past year.  An optometry consult later that month shows that the Veteran had alternating esotropia, favoring the left eye.  Subsequent records show that he underwent surgery for esotropia of the left eye in December 1981.  A January 1982 record shows that there were no ocular reasons to detain out-processing.

Post service, VA medical records show that in September 2007 the Veteran complained of a glare especially at night.  Examination revealed esotropia and diplopia both worse at near.  The Veteran indicated that his right eye problems began in 2005.  Private medical records show that the right eye began turning in around 2006 and confirm the diagnoses of esotropia and diplopia.

At the August 2016 hearing, the Veteran indicated that he had no problems with his right eye until 2004 or 2005 when he noticed floaters and then later headaches indicative of esotropia.

In summary, while the Veteran denied a history of right eye problems at service entrance and was noted only to have esotropia of the left eye, the service treatment records show that he was diagnosed with esotropia of the right eye prior to service, underwent surgery at age 3, and had some residual disability.  Post-service medical records continue to show that he was found to have esotropia of the right eye prior to service and underwent surgery as a child.  Thus, the Board finds that a right eye disorder clearly and unmistakably existed prior to active service.

During service, the Veteran was found to have some degree of esotropia of both eyes, worse on the left, and underwent surgery on the left eye.  Examination just prior to separation from service did not reveal any eye problems.  While the Veteran developed pain and pressure in the right eye during service, the record shows that those symptoms were indicative of esotropia of the left eye, for which he underwent surgery, after which there were no problems in the right eye for 20 years.  To the extent that the pain and pressure in the right eye represent an increase in disability, that there was no pain or pressure in the right eye or any other problems after the in-service surgery or for 20 years after service leads to the conclusion that any such increase was not a permanent worsening beyond the natural progress of the disease.  Thus, the Board finds that the Veteran's preexisting  right eye disorder clearly and unmistakably was not aggravated by active service.  

In conclusion, the Veteran's right eye disorder clearly and unmistakably existed prior to active service and clearly and unmistakably was not aggravated by active service.  Accordingly, service connection for a right eye disorder is not warranted.  


ORDER

New and material evidence having not been received, the application to reopen a claim for service connection for a left eye disorder is denied.

Service connection for a right eye disorder is denied. 



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


